DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 7/27/2022, with respect to Claims 9-13 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 9-13 and 15 has been withdrawn. 
Claim 9 was rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al. (US 2017/0307667) in view of Alptekin et al. (US 9,647,124). Claims 10-12 and 15 were rejected under 35 U.S.C. § 103 as being unpatentable over Liu in view of Alptekin and further in view of Guo et al. (US 9,318,581). Claim 13 was rejected under 35 U.S.C. § 103 as being unpatentable over Liu in view of Alptekin and Guo and further in view of Wann et al. (US 9,093,355) and Tech Design Forum. Without conceding any correctness of the rejections, Applicant traverses the rejections for at least the following reasons. Since the allowable features of original claim 14 have been incorporated into claim 9, claim 9 and all claims dependent thereon are patentable over the cited references.
The applicant’s amendment of Claim 9 to incorporate the allowable subject matter of Claim 14 is considered sufficient by the examiner, therefore the 35 U.S.C. 103 rejection of Claim 9, and the 35 U.S.C. 103 rejections of the Claims depending upon Claim 9 are hereby withdrawn by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892, alone or in combination form, fail to disclose a semiconductor test device, the device comprising: first fin structures and second fin structures formed adjacent to the first fin structures, upper portions of the first and second fin structures protruding from an isolation insulating layer disposed over a substrate; one or more dielectric layers formed over the first and second fin structures; epitaxial layers formed to wrap the upper portions of the first and second fin structures; silicide layers formed over the epitaxial layers; a first contact layer contacting the silicide layer formed over a first point of the first fin structures, a second contact layer contacting the silicide layer over a second point of the first fin structures, and a third contact layer contacting the silicide layer at a third point of the second fin structures; and a first pad coupled to the first contact layer via a first wiring, a second pad coupled to the second contact layer via a second wiring, and a third pad coupled to the third contact layer via a third wiring, wherein the first to third contact layers are in contact with the isolation insulating layer without any portion of the one or more dielectric layers interposed between the first to third contact layers and the isolation insulating layer (Highlighted for emphasis).
Claims 2-6, 8, 11-12, and 21 depend upon that of Claim 1, and thus require all of the limitations of Claim 1, therefore Claims 2-6, 8, 11-12, and 21 are too considered as allowed.
Regarding Claim 9, the references cited on PTO-892, alone or in combination form, fail to disclose a semiconductor test device, the device comprising: first fin structures and second fin structures formed adjacent to the first fin structures, wherein each of the first fin structures and the second fin structures includes two or more first semiconductor layers and two or more second semiconductor layers alternately stacked and disposed over a bottom fin structure, an isolation insulating layer formed such that upper portions of the first and second fin structures protrude from the isolation insulating layer; one or more dielectric layers formed over the first and second fin structures;3DM US 188923299-1.095714.1286Application No.: 16/984,073Docket No.: 095714-1286 in the one or more dielectric layers, a first opening is disposed over the upper portions of the first fin structures, a second opening is disposed over the upper portions of the first fin structures, and a third opening is disposed over the upper portions of the second fin structures; epitaxial layers formed to wrap the upper portions of the first and second fin structures in the first, second and third openings; silicide layers formed over the epitaxial layers; a first contact layer contacting the silicide layer formed over a first point of the first fin structures, a second contact layer contacting the silicide layer over a second point of the first fin structures, and a third contact layer contacting the silicide layer at a third point of the second fin structures; and a first pad coupled to the first contact layer via a first wiring, a second pad coupled to the second contact layer via a second wiring, and a third pad coupled to the third contact layer via a third wiring, wherein the first to third contact layers are in contact with the isolation insulating layer without any portion of the one or more dielectric layers interposed between the first to third contact layers and the isolation insulating layer (highlighted for emphasis). 
Claims 10-15 depend upon that of Claim 9, and thus require all of the limitations of Claim 9, therefore Claims 10-15 are too considered as allowed.
Regarding Claim 16, the references cited on PTO-892, alone or in combination form, fail to disclose a semiconductor test device, the test device comprising: first fin structures and second fin structures formed adjacent to the first fin structures, upper portions of the first and second fin structures protruding from an isolation insulating layer disposed over a substrate; one or more dielectric layers formed over the first and second fin structures; in the one or more dielectric layers, a first opening formed over a first point of the first fin structures to expose the upper portions of the first fin structures, a second opening over a second point of the first fin structures to expose the upper portions of the first fin structures, and a third opening over a third point of the second fin structures to expose the upper portions of the second fin structures; epitaxial layers formed to wrap the upper portions of the first and second fin structures in the first, second and third openings, respectively; silicide layers formed over the epitaxial layers; a first contact layer contacting the silicide layer formed over the first fin structures in the first opening, a second contact layer contacting the silicide layer over the first fin structures in the second opening, and a third contact layer contacting the silicide layer in the third opening; and a first pad coupled to the first contact layer via a first wiring, a second pad coupled to the second contact layer via a second wiring, and a third pad coupled to the third contact layer via a third wiring, wherein the first fin structures include a left-most fin structure and a right-most fin structure, and wherein a dielectric layer disposed on the isolation insulating layer is in direct contact with a top of upper portions of the left-most fin structure and the right-most fin structure (highlighted for emphasis).
Claims 17-20 depend upon that of Claim 16, and thus require all of the limitations of Claim 16, therefore Claims 17-20 are too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to semiconductor test devices and methods for measuring the contact resistance of Field Effect Transistors.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858